DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claims filed on April 8, 2020 for the application filed April 8, 2020 which claims priority to a foreign application filed on April 8, 2019. Claims 1-17 are currently pending and have been examined.

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 ends in a semi-colon which should end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-14 are directed towards a method (i.e. a process) which is a statutory category.  Claims 15-16 are directed towards a non-transitory storage media (i.e. a manufacture)  
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1, 15 and 17 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the representative claim 1 is identified as: A method of data stratification for management of a patient group according to individual risk factors, the method comprising the steps of: 
a) by one or more computing devices, receiving a patient data, the patient data comprising: i. a unique identifier; ii. a first medication list comprising currently prescribed medications; 
b) by one or more computing devices, producing a drug data by comparing the first medication list with a drug risk classification database; 
c) by one or more computing devices, determining a new risk value using the drug data and the patient data; 
d) by one or more computing devices, storing the patient data and the new risk value, and optionally the drug data, into a memory; and 
e) by one or more computing devices, accessing the memory and ordering the unique identifiers into ordered unique identifiers, the ordered unique identifiers being ordered according to the corresponding new risk values. 
The identified limitations in the identified abstract idea fall within the subject matter grouping of mental processes. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computing devices”, nothing in the identified limitations precludes the steps from practically being performed in the mind or on pen and paper. For example, a doctor or nurse can using patient medication list to compare it to drug risk classification to determine a risk value in order to rank patients according to their risk (i.e. prioritize patients).  This may also be considered a method of organizing human activity as these are the activities that doctors and nurses perform on a daily basis. Accordingly, the claims recite an abstract idea. 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, 
Insignificant extra-solution activity to the judicial exception. The additional limitations of receiving and storing information do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of receiving and storing data;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements “by one or more computing devices”, “non-transitory storage media”, “memory” and “processors” are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea because the claims recite only the idea of a solution or outcome and fail to recite details of how a solution to a problem is accomplished (how the risk values are calculated). 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. The additional limitations of receiving and storing data are deter mining to be well-understood, routine and conventional as supported by MPEP §2106.05. Thus the claims are not patent eligible
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2, 3, 6, 8, 10, 11, 12, 13, and 14 merely indicate what eh patient data, database data and drug data may include. Claims 4, 5, 7 and 9 merely indicate additional steps which are included in the abstract idea identified above. Claim 16 merely indicated generic computer structure and how it interacts with each other which is generic computer implementation under step 2A prong two. None of these functions are deemed to integrate the claims into a practical application or to amount to significantly more than the abstract idea because, as stated above, they amount to: 
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-17 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (U.S. Pub. No. 2020/0242566) in view of Cicali et al. (Int. Pub. No. WO 2019/089725).
Regarding claim 1, Agarwal discloses a method of data stratification for management of a patient group according to individual risk factors (Abstract), the method comprising the steps of: 
a) by one or more computing devices, receiving a patient data, the patient data comprising: i. a unique identifier; ii. a first medication list comprising currently prescribed medications (Paragraphs [0052]-[0053] discuss a computing device obtaining patient specific variables for use in determining a risk score which include medication usage. Patient specific would involve receiving a patient unique identifier, such as a name, as shown in fig. 7.)  ; 

c) by one or more computing devices, determining a new risk value using the Paragraphs [0058] discuss determining a priority score from the patient data.); 
d) by one or more computing devices, storing the patient data and the new risk value, Paragraphs [0053] and [0115] discuss that data may be stored as historical data and that historical data can include previous patient risk estimates, patient co-morbidities, demographics, medication changes, and the like. Also see paragraphs [0066], [0070] and [0074] which discuss that the risk score or priority score may be used as historical data.); and 
Paragraphs [0057]-[0059] discuss creating a priority ranking of each patient according to their risk scores. As discussed above, this would be done by a unique patient identifier, such as a patient name. Also see paragraphs [0049]-[0050].).
Agarwal does not appear to explicitly disclose b) by one or more computing devices, producing a drug data by comparing the first medication list with a drug risk classification database; that the risk values is determined using the drug data; or storing the drug data.
Cicali teaches that it was old and well known in the art of risk stratification at the time of the filing to perform the step of b) by one or more computing devices, producing a drug data by comparing the first medication list with a drug risk classification database to determine a risk value using the drug data (Cicali, paragraphs [0027] discusses determining a patient's risk of an adverse drug event based as least on the patient's drug regimen comprising: a database containing two or more of the following data sets related to the patient's risk factors: (1) number of active ingredients in the drug regimen, (2) anticholinergic burden of the active ingredients in the drug regimen, (3) sedative burden of the active ingredients in the drug regimen, (4) QT-interval prolongation risk of the active ingredients in the drug regimen, and (5) competitive inhibition of the active ingredients in the drug regimen; and a calculating module, which applies algorithms to said two or more data sets (e.g. , rules that define relationships between said two or more data sets) and calculates a quantitative personalized medication risk score that is representative of the patient's risk for an adverse drug event.) to measure and stratify risk of the occurrence of adverse drug events due to a particular medication regimen (Cicali, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of risk stratification at the time of the invention to modify the method for prioritizing patients for clinician management of Agarwal include the step of b) by one or more computing devices, producing a drug data by comparing the first medication list with a drug risk classification database, such that the new risk value is determined using the drug data and such that the drug data is stored (i.e. as historical data), as taught by Cicali, in order to measure and stratify risk of the occurrence of adverse drug events due to a particular medication regimen. For example, the method of Agarwal would be modified to be used for determining risks of adverse drug events.

Regarding claim 2, Agarwal further discloses wherein the patient data further comprises: 
iii. a current risk value (Paragraph [0053] discusses that the variables used in determining a risk score include previous risk scores. Paragraphs [0058] and [0066] discusses this may be done using priority scores as well.); and 
wherein step c) further comprises, by the one or more computing devices, changing the current risk value to the new risk value (Paragraph [0053] discusses determining a risk score using previous risk scores. Paragraphs [0058], [0066] and [0077] discuss that the previous risk scores/priority scores are changed to a current score. Also see fig. 4.).

Regarding claim 3, Agarwal further discloses wherein the patient data further comprises: 
iv. a period since a previous appointment (Paragraph [0055] discusses that determining or inputting the interval/time since a last appointment for the patient.).

Regarding claim 4, Agarwal further discloses wherein the method further comprises the step of: 
f) by one or more computing devices, generating a report of the ordered unique identifiers (Paragraph [0059] discusses generating a list of the priority ranking of the patients. Also see fig. 7.).

Regarding claim 5, Agarwal further discloses wherein step c) comprises, by the one or more computing devices: 
- determining that the period since a previous appointment is zero; and 
- determining the new risk value of zero (Paragraphs [0055] and [0058] discuss that the priority score is determined using the risk scores and the time since last appointment. If the time since last is less than a threshold (i.e. zero), this would equate to no added risk as seen in fig. 4.).

Regarding claim 6, Agarwal further discloses wherein the patient data further comprises: 
Fig. 3 shows that the time since last patient review is incorporated into the priority score. This would include a medication usage review as discussed in paragraph [0053]. Also see paragraph [0012].).

Regarding claim 7, Agarwal further discloses wherein step c) comprises, by the one or more computing devices: 
- determining that the period since a previous drug history review is zero; and 
- determining the new risk value of zero (Paragraphs [0055] and [0058] discuss that the priority score is determined using the risk scores and the time since last appointment. If the time since last is less than a threshold (i.e. zero), this would equate to no added risk as seen in fig. 4. The appointment is also considered a review of medication usage/changes as discussed in paragraphs [0012], [0053] and shown in fig. 3.).

Regarding claim 8, Agarwal further discloses wherein the patient data further comprises: 
vi. a second medication list comprising previously prescribed medications (Paragraph [0053] discusses that patient data including historical data including medication changes.).

Regarding claim 9, Agarwal further discloses wherein the producing of drug data of step b) further comprises, by the one or more computing devices: 
Paragraph [0053] discusses that patient data including historical data including medication changes, which involves comparing current medication usage to previous medication usage.).

Regarding claim 10, Agarwal further discloses wherein the patient data further comprises: 
vii. a clinical observation data (Paragraph [0053] discusses that the patient data/variables include historical data, pulmonary artery pressure, heart rate, medication usage, and the like.);

Regarding claim 11, Agarwal further discloses wherein the clinical observation data comprises one or more selected from the group: an allergy classifier; a missed dose classifier; a renal competency classifier; a hepatic competency classifier; a blood marker classifier; a patient demographic classifier; an age classifier; a race classifier; a genetic marker classifier; a disease classifier; a comorbidity classifier (Paragraph [0053] discusses that the patient data/variables include patient co-morbidities, demographics, medication changes, and the like.).

Regarding claim 12, Agarwal does not appear to explicitly disclose, but Cicali teaches that it was old and well known in the art of risk stratification at the time of the filing wherein the drug risk classification database comprises one or more drug entries contained in one or more drug category entries, wherein each drug entry comprises a Cicali, fig. 7 shows that the data sets have drug classes/entries contained in a drug category and that each category has an associated risk score. Also see paragraphs [0059]-[0084].) to measure and stratify risk of the occurrence of adverse drug events due to a particular medication regimen (Cicali, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of risk stratification at the time of the invention to modify the method for prioritizing patients for clinician management of Agarwal such that the drug risk classification database comprises one or more drug entries contained in one or more drug category entries, wherein each drug entry comprises a corresponding drug risk value, as taught by Cicali, in order to measure and stratify risk of the occurrence of adverse drug events due to a particular medication regimen.

Regarding claim 13, Agarwal does not appear to explicitly disclose, but Cicali teaches that it was old and well known in the art of risk stratification at the time of the filing wherein the drug category entries comprise one or more selected from the group: i. unverified drugs; ii. controlled drugs; iii. non-formulary drugs; iv. venous thromboembolism drugs; v. drug-drug interactions (Cicali, fig. 7 shows that the categories include interactions (i.e. competitive inhibition). Also see paragraphs [0059]-[0084].) to measure and stratify risk of the occurrence of adverse drug events due to a particular medication regimen (Cicali, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of risk stratification at the time of the invention to modify the method for prioritizing patients for 

Regarding claim 14, Agarwal does not appear to explicitly disclose, but Cicali teaches that it was old and well known in the art of risk stratification at the time of the filing wherein the drug data comprises at least one drug category quantity, wherein the at least one drug category quantity corresponds to a number of the drug entries within said drug category which are present in the first medication list (Cicali, Fig. 7 shows that the drug risk data includes the number of drugs in a category (i.e. 3 substrates same isoenzyme). Also see paragraphs [0059]-[0084].) to measure and stratify risk of the occurrence of adverse drug events due to a particular medication regimen (Cicali, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of risk stratification at the time of the invention to modify the method for prioritizing patients for clinician management of Agarwal such that the drug data comprises at least one drug category quantity, wherein the at least one drug category quantity corresponds to a number of the drug entries within said drug category which are present in the first medication list, as taught by Cicali, in order to measure and stratify risk of the occurrence of adverse drug events due to a particular medication regimen.

Regarding claims 15-17: all limitations as recited have been analyzed and rejected with respect to claim 1.  Claims 15-16 pertain to a non-transitory storage media to perform a method corresponding to the method of claim 1. Claim 17 pertains to a system for performing a method corresponding to the method of claim 1. Claims 15-17 do not teach or define any new limitations beyond claims 1 other than the generic computer structure (i.e. storage media, memory, processors etc.) which are disclosed as implementing the method of claim 1 in Agarwal in paragraph [0052] and fig. 1; therefore claims 15-17 are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DEVIN C HEIN/Examiner, Art Unit 3686